Citation Nr: 0914791	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-23 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from April 1971 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 Rating Decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for hepatitis C.

The Veteran originally submitted a notice of disagreement in 
January 2005 addressing the issues of entitlement to service 
connection for hepatitis C and for callosities of both feet.  
Service connection for callosities was granted in May 2006, 
and thus is not addressed in this decision.

The Veteran requested a hearing before a member of the Board 
on his June 2006 Form 9 Appeal.  A hearing was held before 
the undersigned Veterans Law Judge in March 2009.


FINDINGS OF FACT

The Veteran's hepatitis C was initially documented in March 
2001.  Although the Veteran had risk factors for hepatitis C 
during service, there is no competent medical evidence of a 
nexus between his currently-diagnosed hepatitis C and his 
military service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.301, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA has complied with its duties to notify the Veteran under 
the VCAA.  VA sent a notice letter to the Veteran in January 
2003, prior to the original rating decision, and a second 
letter in June 2005, which each informed the Veteran of the 
evidentiary requirements to substantiate the claim for 
service connection.  The January 2003 letter informed the 
Veteran of medically-recognized risk factors for hepatitis C 
infections.  The Veteran was informed of what evidence VA had 
obtained, as well as his and VA's respective duties for 
obtaining additional evidence.  Further, VA requested that 
the Veteran submit any available medical evidence in his 
possession concerning his hepatitis C.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In connection with the current appeal, 
the RO has obtained the Veteran's service treatment records 
(STRs), as well as post-service treatment records from the 
local VA Medical Center (VAMC) beginning in May 1986 and 
continuing through the present.  The Veteran was provided a 
VA examination in July 2003.  The Veteran submitted a 
statement from a fellow soldier supporting his claim, as well 
as private medical examination reports.  In conjunction with 
his appeal, the Veteran requested a hearing, and a hearing 
was held in March 2009.  Also, VA has attempted to verify 
whether the Veteran trained with the Army in Puerto Rico, as 
well as whether an event occurred there in which, central to 
the Veteran's claim, he asserts that he was exposed to fellow 
soldiers' blood.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Entitlement to Service Connection

In his December 2002 claim, the Veteran indicated that he was 
diagnosed with hepatitis C "about 2 years ago."  The 
earliest record of a hepatitis C diagnosis in the claims 
folder is March 2001.  The Veteran's STRs are devoid of a 
diagnosis of or treatment for hepatitis C.  The Board notes 
that in an October 1981 note in the Veteran's STRs, the 
Veteran denied opiate use.

The Veteran was sent a January 2003 notice listing the 
following medically-recognized hepatitis C risk factors: an 
organ transplant before 1992; transfusions of blood or blood 
products before 1992; hemodialysis; accidental exposure to 
blood by health care workers; intravenous drug use or 
intranasal cocaine use; high-risk sexual activity; or other 
direct percutaneous exposure to blood such as by tattooing, 
body piercing, acupuncture with non-sterile needles, or 
shared toothbrushes or shaving razors.

The Veteran was seen at the Durham VAMC in October 2001.  
During the clinic visit, the Veteran denied intravenous drug 
abuse, transfusions, multiple sexual partners, tattoos, and 
intranasal cocaine use.  

In a January 2003 statement, the Veteran asserted that he had 
two risk factors for hepatitis C.  He stated that he was 
exposed to blood on a training mission in Puerto Rico when 
giving aid to injured military personnel.  Also, he claimed 
that he shared razors with other soldiers when on training 
missions.  He said that he "never used illegal drugs or 
participated in unsafe sexual acts", and that he had no 
tattoos.  

The Veteran was examined by a VA physician in conjunction 
with his claim in July 2003.  During the examination, the 
Veteran indicated he had additional hepatitis C risk factors.  
He stated that he had sex with a prostitute while going 
through basic training.  He described the alleged incident in 
Puerto Rico in more detail than he had previously, stating 
that he was exposed to the blood of eight soldiers while 
providing first aid for a period of about 20 minutes.  Also, 
the Veteran noted that he shared razors with fellow soldiers 
when out in the field, but not very often.  He denied any 
transfusions.  The Veteran denied IV drug use, sexual 
promiscuity, injury, or exposure to patients with hepatitis.  
The examiner stated that he could not come to a conclusion as 
to whether the Veteran incurred hepatitis C while in service.  
The examiner stated that the Veteran "does not have any real 
strong risk factors in the [m]ilitary service, other than a 
brief exposure to other soldier[s'] blood, but I really do 
not know how much exposure he had."  The examiner opined 
that "this is one of those cases where we can not go and say 
or make an estimate as to where he could have gotten this 
hepatitis C."

In September 2003, after requesting that the Veteran provide 
specific information as to the time and location of the 
incident in which he alleged he was exposed to blood, the RO 
made a finding that there was no evidence of a temporary duty 
assignment to Puerto Rico, and that any further attempt to 
obtain information from the Service Department would be 
futile.

In January 2005, the Veteran submitted a statement by a 
fellow former soldier, M.M.  M.M. stated that he served with 
the Veteran, and during July or August of 1973 they were sent 
to Puerto Rico for three weeks.

A June 2006 consultation report from Dr. P.K.C. of the 
Fayetteville VAMC noted Dr. P.K.C.'s opinion that the Veteran 
"may have acquired HCV infection through the use of [a] 
shaving razor that was contaminated with the blood of an HCV 
infected person."  Dr. P.K.C. did not provide a basis for 
his opinion.

The Veteran was examined in October and November 2006 at the 
Melrose Medical Center (MMC).  At the October 2006 
examination, the Veteran continued to deny blood 
transfusions, IV drug use, tattoos, and intranasal cocaine 
use.  He informed the examiner of the alleged blood exposure 
in Puerto Rico, and of the fact that he shared razors with 
other soldiers.  The Veteran again denied IV drug use, 
tattoos, and blood transfusions at the November 2006 
examination.  The MMC examiner did not opine as to an 
etiology of the Veteran's hepatitis C in either examination 
report.

At the Veteran's March 2009 hearing, the Veteran emphasized 
that he believes he incurred hepatitis C while in the 
military.  During the hearing, he added to his claimed in-
service risk factors for hepatitis C.  Although he had 
previously stated that he had only visited a single 
prostitute, at the hearing he claimed that he had actually 
had sex with three prostitutes during service.  He also 
stated that between 1972 and 1975, he used heroin two or 
three times per month, sharing needles with a fellow soldier.  
The Veteran did not consider himself addicted to heroin. 

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Board finds that service connection is not warranted.  As 
noted above, service connection requires a current diagnosis 
of a disease, an in-service event or injury, and medical 
evidence of a nexus between the current diagnosis and the in-
service event or injury.  The first requirement is not at 
issue, as the Veteran has a confirmed diagnosis of hepatitis 
C.  

The Veteran does have some credible risk factors for 
hepatitis C.  The Board concedes that the Veteran shared 
razor blades with fellow soldiers while serving in the 
military.  Likewise, the Board finds that, giving the Veteran 
the benefit of the doubt, the Veteran had sex with between 
one and three prostitutes while in service.

The Board finds, however, that the Veteran's claimed exposure 
to the blood of injured soldiers in Puerto Rico, as well as 
his heroin use, is not credible.  Initially, the 
preponderance of the evidence is against a finding that the 
Veteran ever served in Puerto Rico; therefore, the Board 
finds that the Veteran was not exposed to the blood of 
injured soldiers in the incident he alleges.  The Veteran's 
service personnel records do not include reference to any 
training or deployment to Puerto Rico for the Veteran at any 
point during his service.  Likewise, the Veteran's STRs do 
not reflect that the Veteran was ever in Puerto Rico.  
Despite his assertions, as well as those of his fellow 
soldier, M.M., the Veteran's service personnel records are 
more probative as to whether the Veteran went to Puerto Rico 
while on active duty.  

After being informed of medically-recognized risk factors for 
hepatitis C in January 2003, including, among others, IV drug 
use, the Veteran submitted a statement in which he alleged 
that his only risk factors were the alleged incident in 
Puerto Rico in which he was exposed to the blood of injured 
soldiers, and the fact that he shared razor blades with other 
soldiers.  The Veteran repeatedly denied IV drug use to VA 
and to all medical examiners throughout the course of his 
claim.  Only during the March 2009 hearing did the Veteran 
first claim that he intravenously injected heroin multiple 
times each month for approximately three years.  The Board 
finds that the Veteran's repeated denials of drug use, 
including statements to medical providers, are more credible 
than his statements at the hearing, because the statements 
denying drug use were consistent, and many of them were for 
the purposes of receiving medical treatment.  The statement 
during the hearing must be discounted when compared with the 
former statements, as it was intended to obtain a monetary 
benefit for the Veteran.  Even if the Board found that the 
Veteran did use heroin during service, however, the Veteran 
could not be service-connected based on heroin use, as his 
drug use constituted willful misconduct.  See 38 C.F.R. 
§ 3.301(c)(3) ("Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability . . . such disability . . . will be 
considered the result of the person's willful misconduct.").

Despite the Veteran's in-service risk factors for hepatitis 
C, including shared razors and high-risk sexual activity, 
there is no medical evidence of a nexus between the risk 
factors and the disease.  The July 2003 examiner, having 
considered both the use of shared razors and the high-risk 
sexual activity, stated that the Veteran "does not have any 
real strong risk factors in the [m]ilitary service, other 
than a brief exposure to other soldier[s'] blood, but I 
really do not know how much exposure he had."  The examiner 
determined that he could not "state with any degree of 
medical certainty where this man could have gotten his 
hepatitis C."  The examiner opined that the Veteran's case 
was "one of those cases where we can not go and say or make 
an estimate as to where he could have gotten this hepatitis 
C."

The Board acknowledges the statement by Dr. P.K.C. that the 
Veteran "may have acquired HCV infection through the use of 
[a] shaving razor that was contaminated with the blood of an 
HCV infected person."  This statement is inadequate to 
establish a medical nexus between sharing razors and the 
Veteran's hepatitis C.  The examiner did not indicate that it 
was at least as likely as not that the razor usage and the 
disease were related, but only that they "may" be related.  
Dr. P.K.C.'s statement does not create a situation in which 
the evidence supporting the Veteran's claim and against the 
Veteran's claim is in equipoise.  

Further, although the Veteran believes that his hepatitis C 
was contracted during service, the Veteran is a layperson, 
and is not competent to opine as to the etiology of his 
disease.  

Therefore, as there is no medical nexus linking any of the 
Veteran's risk factors with his currently-diagnosed hepatitis 
C, the Board finds that the weight of the evidence is clearly 
against the Veteran's claim, and thus the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


